4 N.Y.3d 738 (2004)
SHAWN STOCKLAS, Appellant,
v.
AUTO SOLUTIONS OF GLENVILLE, INC., et al., Respondents. (And Another Related Action.)
Court of Appeals of the State of New York.
Submitted November 15, 2004.
Decided December 21, 2004.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied appellant's motion to renew or reargue, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.